DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 14058788, filed 21 October 2013
* application 61783846, filed 14 March 2013

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 June 2020 is/are entered and considered by Examiner.

Claim Objections
Claim(s) 2, 10, 16 is/are objected to because of the following informalities:

Claim 2 recites: “provide secure access to a third party associated with the user to information associated with the user in the database”; however, claim 2 previously recited “data associated with a plurality of users in a database”, “registration information from the user”, “profile information from the user”, “medication information associated with the user”.
The limitation of providing access to the information associated with the user lacks proper antecedent basis because the claim previously recited a plurality of information/data, and it is not clear which information/data is provided to the third party.
Similar rationale also applies to the view/edit functionality as it applies to “information about the user in the database”.
For purposes of applying prior art, Examiner interprets this claim to recite providing access to the medication information, as is consistent with the Specification as originally filed on 14 March 2013 in parent application 61783846, page 7 paragraph 0015 (disclosing inviting others to view/edit the user’s medication profile).

Similar rationale also applies to claims 10, 16.

Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-6, 8-12, 14-16, 20-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 15 of U.S. Patent No. 10540481 in view of Severin (20110087501). 

Claims 2-5, 8-9, 10-11, 14-17, 20-21: all limitations are found in patent claim 1-3, 6-8, 15, with the exception of the following limitation:
providing, through the secure patient portal, an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database.
Severin teaches:
providing, through the secure patient portal, an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database (page 5-6 paragraph 0067 illustrating the patient emailing another person, e.g. a helper or a watcher, a link to access the system and complete setup, page 2 paragraph 0040 illustrating a Web system).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the invitation link of Severin within patent claims 1, 6-8, 15 with the motivation of recruiting people to help the patient comply with their treatment regimen (Severin; page 5-6 paragraph 0067).

Claim 6, 12, 18: all limitations are found in patent claims 1, 6-8, with the exception of the following limitation:
receiving information from the user associated with medication the user is taking.
Severin teaches:
receiving information from the user associated with medication the user is taking (Figure 6, 8 illustrating the patient providing compliance check-in for medication events).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the medication update of Severin within patent claims 1, 6-8 in view of Severin with the motivation of monitoring the patient’s medication compliance (Severin; Figure 6,8).

Claim(s) 7, 13, 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8 of U.S. Patent No. 10540481 in view of Severin (20110087501) as applied to parent claims 2, 10, 16 above, and further in view of Bell (Mobile Phone-Based Video Messages for Diabetes Self-Care Support). 

Claims 7, 13, 19: all limitations are found in patent claims 1, 6-8, with the exception of the following limitation:
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking.
Bell teaches:
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking (page 318 Table 1 illustrating instructing the user to list all medications and the reason for each medication, and showing the list to the patient’s pharmacist and other healthcare providers).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the reason for medication of Bell within patent claims 1, 6-8 in view of Severin with the motivation of informing all providers treating the patient of the patient’s medication history for better treatment outcomes (Bell; page 318 Table1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites:
A computer-based method for managing access to medication data for a plurality of users, the method comprising: 
obtaining, using a portal provider system, data associated with a plurality of users from a source associated with a plurality of users; 
storing, using the portal provider system, data associated with the plurality of users in a database in a non-transitory computer-readable media; 
sending, using the portal provider system, an invitation to a user of the plurality of users, the invitation comprising a registration link for a secure patient portal to enable the user to provide registration information to register for and receive access to the secure patient portal through a secure web-based user interface; 
receiving, through the secure patient portal, registration information from the user; authenticating, using the portal provider system, the user using the received registration information; and 
after the user is authenticated: 
receiving, using the portal provider system, profile information from the user to complete a user profile for the user based on the received profile information; 
receiving, using the portal provider system, medication information associated with the user; 
providing, through the secure patient portal, an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database at one of multiple third-party permission levels comprising: 
a view-only permission level enabling the third party associated with the user to view information about the user in the database, but not edit information about the user in the database; and 
a view-and-edit permission level enabling the third party associated with the user to view and edit information about the user in the database.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of receiving user data, authenticating a user, receiving medication information associated with the user, and managing view and/or edit permissions for the medication data are steps that would typically be performed by a person managing the patient’s medical record, and are therefore directed towards  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for a generic computer recited with a high level of generality (to implement the portal provider system and secure patient portal, the steps of processing data to authenticate a user and managing permissions level may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 3-9 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
storing, using the portal provider system, data associated with the plurality of users in a database in a non-transitory computer-readable media; 
sending, using the portal provider system, an invitation to a user of the plurality of users, the invitation comprising a registration link for a secure patient portal to enable the user to provide registration information to register for and receive access to the secure patient portal through a secure web-based user interface.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
When read in light of the Specification as originally filed on 14 March 2013 in parent application 61783846, the portal provider system’s (as well as other computer components) broadest reasonable interpretation includes a generic computer to implement the abstract concept, and amount to mere instructions to apply an exception (amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Regarding the step of a link to register on a Web site, this step merely adds insignificant extra-solution activity to the abstract idea (amounts to insignificant application of the abstract concept, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) no additional elements beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: storing, using the portal provider system, data associated with the plurality of users in a database in a non-transitory computer-readable media; sending, using the portal provider system, an invitation to a user of the plurality of users, the invitation comprising a registration link for a secure patient portal to enable the user to provide registration information to register for and receive access to the secure patient portal through a secure web-based user interface; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the step of using a link to register a user on a Web site, Moradi (20040019794) teaches using an HTTP Web site hyperlink to register a user on a secure site (page 9 paragraph 0109-110), and is part of conventional Internet Web browser platforms (page 11 paragraph 0138).
Dependent claim(s) recite(s) no additional elements beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 10 recites:
A computer-based method for managing access to medication data for a plurality of users, the method comprising: 
receiving, using a portal provider system, in response to an invitation to a user of the plurality of users, registration information from the user to register for and receive access to a secure patient portal through a secure web-based user interface; 
receiving, using the portal provider system, profile information from the user to complete a user profile for the user based on the received profile information; 
receiving, using the portal provider system, medication information associated with the user; and 
providing, through the secure patient portal, an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database at one of multiple third-party permission levels comprising: 
a view-only permission level enabling the third party associated with the user to view information about the user in the database, but not edit information about the user in the database; and 
a view-and-edit permission level enabling the third party associated with the user to view and edit information about the user in the database.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of receiving user data, authenticating a user, receiving medication information associated with the user, and managing view and/or edit permissions for the medication data are steps that would typically be performed by a person managing the patient’s medical record, and are therefore directed towards  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for a generic computer recited with a high level of generality (to implement the portal provider system and secure patient portal, the steps of processing data to authenticate a user and managing permissions level may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 11-15 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
using a portal provider system;
a secure patient portal.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
When read in light of the Specification as originally filed on 14 March 2013 in parent application 61783846, the portal provider system’s (as well as other computer components) broadest reasonable interpretation includes a generic computer to implement the abstract concept, and amount to mere instructions to apply an exception (amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Dependent claim(s) recite(s) no additional elements beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: using a portal provider system; a secure patient portal; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) no additional elements beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 16 recites:
A non-transitory computer-readable storage medium encoded with instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving in response to an invitation to a user of the plurality of users, registration information from the user to register for and receive access to a secure patient portal through a secure web-based user interface; 
receiving profile information from the user to complete a user profile for the user based on the received profile information; 
receiving medication information associated with the user; and 
providing an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database at one of multiple third-party permission levels comprising: 
a view-only permission level enabling the third party associated with the user to view information about the user in the database, but not edit information about the user in the database; and 
a view-and-edit permission level enabling the third party associated with the user to view and edit information about the user in the database.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of receiving user data, authenticating a user, receiving medication information associated with the user, and managing view and/or edit permissions for the medication data are steps that would typically be performed by a person managing the patient’s medical record, and are therefore directed towards  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for a generic computer recited with a high level of generality (to implement the portal provider system and secure patient portal, the steps of processing data to authenticate a user and managing permissions level may be performed in the human mind either mentally or with pen and paper, and are therefore directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 17-21 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
one or more processors. 
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
When read in light of the Specification as originally filed on 14 March 2013 in parent application 61783846, the processor’s broadest reasonable interpretation includes a generic computer to implement the abstract concept, and amount to mere instructions to apply an exception (amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Dependent claim(s) recite(s) no additional elements beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: one or more processors; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) no additional elements beyond the abstract concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6, 9-12, 15-18, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Severin in view of Robroek (Initial and Sustained Participation in an Internet-delivered Long-term Worksite Health Promotion Program on Physical Activity and Nutrition).

Claim 2: Severin teaches:
A computer-based method (Figure 18, page 2 paragraph 0035 illustrating a computer system suitable for implement methods) for managing access (page 2-3 paragraph 0041 illustrating managing access rights) to medication data (page 12 paragraph 0146 illustrating medication data) for a plurality of users (page 3 paragraph 0044 illustrating a plurality of patients [considered to be a form of “users”]), the method comprising: 
obtaining, using a portal provider system (Figure 1 label 120 illustrating an after-case system), data associated with a plurality of users from a source associated with a plurality of users (page 3 paragraph 0044 illustrating receiving patient data); 
storing, using the portal provider system, data associated with the plurality of users in a database (page 3 paragraph 0044 illustrating storing the patient data in a database) in a non-transitory computer-readable media (Figure 1 illustrating a computer-readable medium storing data to implement the teachings thereof, see also page 14-15 paragraph 0166-0167); 
receiving, through the secure patient portal, registration information from the user (page 3 paragraph 0044 illustrating receiving data relating to the patient’s registration); 
authenticating, using the portal provider system, the user using the received registration information (page 6 paragraph 0070 illustrating the patient logging onto the system [considered to be a form of “authenticating”]); and 
after the user is authenticated (Figure 3A illustrating user “sseverin” has logged in): 
receiving, using the portal provider system, profile information from the user to complete a user profile for the user based on the received profile information (page 4 paragraph 0057 illustrating the patient adding tasks and activities to their program calendar [considered to be forms of “profile information”]);
receiving, using the portal provider system, medication information associated with the user (page 12 paragraph 0146 illustrating receiving the patient’s medications); 
providing, through the secure patient portal, an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database (page 5-6 paragraph 0067 illustrating the patient emailing another person, e.g. a helper or a watcher, a link to access the system and complete setup, page 2 paragraph 0040 illustrating a Web system) at one of multiple third-party permission levels comprising: 
a view-only permission level enabling the third party associated with the user to view information about the user in the database, but not edit information about the user in the database (page 5 paragraph 0066 illustrating “view only” capabilities for a watcher); and 
a view-and-edit permission level enabling the third party associated with the user to view and edit information about the user in the database (page 4 paragraph 0056 illustrating allowing a health provider, i.e. a helper, [considered to be a form of “third party”] to change, remove, or add [considered to be forms of “view-and-edit”]).
Severin does not teach:
sending, using the portal provider system, an invitation to a user of the plurality of users, the invitation comprising a registration link for a secure patient portal to enable the user to provide registration information to register for and receive access to the secure patient portal through a secure web-based user interface.
Robroek teaches:
sending, using the portal provider system, an invitation to a user of the plurality of users, the invitation comprising a registration link for a secure patient portal to enable the user to provide registration information to register for and receive access to the secure patient portal through a secure web-based user interface (page 2 column 2 Section Methods paragraph 1 illustrating emailing the patients an invitation to participate with login codes so that the patients may visit a Web site [considered to be a form of “registration link”]) and enroll in a health management program).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the Web site enrollment of Robroek within the electronic medical management system of Severin with the motivation of promoting health in the workplace by leveraging the Internet to encourage more employees to participate in the online health management program (Robroek; page 2 column 1 Section Introduction paragraph 1).

Claim 3: Severin in view of Robroek teach:
The method of claim 2, as discussed above and incorporated herein.
Severin does not teach:
wherein the source is an employer and the plurality of users are employees of the employer.
Robroek teaches:
wherein the source is an employer and the plurality of users are employees of the employer (page 2 column 1 Section Introduction paragraph 1 illustrating an employer encouraging an employee to participate in the health management plan).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the workplace enrollment of Robroek within the electronic medical management system of Severin in view of Robroek with the motivation of promoting health for a large number of people who are naturally present in the workplace (Robroek; page 2 column 1 Section Introduction paragraph 1).

Claim 4: Severin in view of Robroek teach:
The method of claim 2, as discussed above and incorporated herein.
Severin further teaches:
wherein the source is a pharmacy benefit manager (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art), a healthcare system (page 12 paragraph 0146 illustrating receiving medication data from the provider’s EMR [considered to be a form of “healthcare system”]), an electronic prescription network (page 12 paragraph 0146 illustrating receiving medication data when the patient is prescribed a medication by a provider [considered to be a form of “electronic prescription network”]), or a pharmacy (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art).

Claim 5: Severin in view of Robroek teach:
The method of claim 2, as discussed above and incorporated herein.
Severin further teaches:
wherein receiving medication information associated with the user comprises: 
receiving medication information associated with the user from a medication source comprising at least one of a pharmacy benefit manager (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art), a healthcare system (page 12 paragraph 0146 illustrating receiving medication data from the provider’s EMR [considered to be a form of “healthcare system”]), an electronic prescription network (page 12 paragraph 0146 illustrating receiving medication data when the patient is prescribed a medication by a provider [considered to be a form of “electronic prescription network”]), or a pharmacy associated with the user (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art).

Claim 6: Severin in view of Robroek teach:
The method of claim 2, as discussed above and incorporated herein.
Severin further teaches:
wherein receiving medication information associated with the user comprises: 
receiving information from the user associated with medication the user is taking (Figure 6, 8 illustrating the patient providing compliance check-in for medication events).

Claim 9: Severin in view of Robroek teach:
The method of claim 2, as discussed above and incorporated herein.
Severin further teaches:
wherein the third party is a caregiver of the user (page 5 paragraph 0065 illustrating a care-giving family member or friend [considered to be forms of “caregiver”]).

Claim 10: Severin teaches:
A computer-based method (Figure 18, page 2 paragraph 0035 illustrating a computer system suitable for implement methods) for managing access (page 2-3 paragraph 0041 illustrating managing access rights) to medication data (page 12 paragraph 0146 illustrating medication data) for a plurality of users (page 3 paragraph 0044 illustrating a plurality of patients [considered to be a form of “users”]), the method comprising: 
receiving, using a portal provider system, registration information from the user to register for and receive access to a secure patient portal through a secure web-based user interface (page 3 paragraph 0044 illustrating receiving data relating to the patient’s registration); 
receiving, using the portal provider system, profile information from the user to complete a user profile for the user based on the received profile information (page 4 paragraph 0057 illustrating the patient adding tasks and activities to their program calendar [considered to be forms of “profile information”]); 
receiving, using the portal provider system, medication information associated with the user (page 12 paragraph 0146 illustrating receiving the patient’s medications); and 
providing, through the secure patient portal, an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database (page 5-6 paragraph 0067 illustrating the patient emailing another person, e.g. a helper or a watcher, a link to access the system and complete setup, page 2 paragraph 0040 illustrating a Web system) at one of multiple third-party permission levels comprising: 
a view-only permission level enabling the third party associated with the user to view information about the user in the database, but not edit information about the user in the database (page 5 paragraph 0066 illustrating “view only” capabilities for a watcher); and 
a view-and-edit permission level enabling the third party associated with the user to view and edit information about the user in the database (page 4 paragraph 0056 illustrating allowing a health provider, i.e. a helper, [considered to be a form of “third party”] to change, remove, or add [considered to be forms of “view-and-edit”]).
Severin does not teach:
in response to an invitation to a user of the plurality of users.
Robroek teaches:
in response to an invitation to a user of the plurality of users (page 2 column 2 Section Methods paragraph 1 illustrating emailing the patients an invitation to participate with login codes so that the patients may visit a Web site [considered to be a form of “registration link”]) and enroll in a health management program).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the Web site enrollment of Robroek within the electronic medical management system of Severin with the motivation of promoting health in the workplace by leveraging the Internet to encourage more employees to participate in the online health management program (Robroek; page 2 column 1 Section Introduction paragraph 1).

Claim 11: Severin in view of Robroek teach:
The method of claim 10, as discussed above and incorporated herein.
Severin further teaches:
wherein receiving medication information associated with the user comprises: 
receiving medication information associated with the user from a medication source comprising at least one of a pharmacy benefit manager (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art), a healthcare system (page 12 paragraph 0146 illustrating receiving medication data from the provider’s EMR [considered to be a form of “healthcare system”]), an electronic prescription network (page 12 paragraph 0146 illustrating receiving medication data when the patient is prescribed a medication by a provider [considered to be a form of “electronic prescription network”]), or a pharmacy associated with the user (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art).

Claim 12: Severin in view of Robroek teach:
The method of claim 10, as discussed above and incorporated herein.
Severin further teaches:
wherein receiving medication information associated with the user comprises: 
receiving information from the user associated with medication the user is taking (Figure 6, 8 illustrating the patient providing compliance check-in for medication events).

Claim 15: Severin in view of Robroek teach:
The method of claim 10, as discussed above and incorporated herein.
Severin further teaches:
wherein the third party is a caregiver of the user (page 5 paragraph 0065 illustrating a care-giving family member or friend [considered to be forms of “caregiver”]).

Claim 16: Severin teaches:
A non-transitory computer-readable storage medium (page 1 paragraph 011 illustrating a computer-readable medium) encoded with instructions that, when executed by one or more processors (Figure 1 illustrating a processor), cause the one or more processors to perform operations comprising: 
receiving, registration information from the user to register for and receive access to a secure patient portal through a secure web-based user interface (page 3 paragraph 0044 illustrating receiving data relating to the patient’s registration); 
receiving profile information from the user to complete a user profile for the user based on the received profile information (page 4 paragraph 0057 illustrating the patient adding tasks and activities to their program calendar [considered to be forms of “profile information”]); 
receiving medication information associated with the user (page 12 paragraph 0146 illustrating receiving the patient’s medications); and 
providing an invitation feature for the user to provide secure access to a third party associated with the user to information associated with the user in the database (page 5-6 paragraph 0067 illustrating the patient emailing another person, e.g. a helper or a watcher, a link to access the system and complete setup, page 2 paragraph 0040 illustrating a Web system) at one of multiple third-party permission levels comprising: 
a view-only permission level enabling the third party associated with the user to view information about the user in the database, but not edit information about the user in the database (page 5 paragraph 0066 illustrating “view only” capabilities for a watcher); and 
a view-and-edit permission level enabling the third party associated with the user to view and edit information about the user in the database (page 4 paragraph 0056 illustrating allowing a health provider, i.e. a helper, [considered to be a form of “third party”] to change, remove, or add [considered to be forms of “view-and-edit”]).
Severin does not teach:
in response to an invitation to a user of the plurality of users.
Robroek teaches:
in response to an invitation to a user of the plurality of users (page 2 column 2 Section Methods paragraph 1 illustrating emailing the patients an invitation to participate with login codes so that the patients may visit a Web site [considered to be a form of “registration link”]) and enroll in a health management program).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the Web site enrollment of Robroek within the electronic medical management system of Severin with the motivation of promoting health in the workplace by leveraging the Internet to encourage more employees to participate in the online health management program (Robroek; page 2 column 1 Section Introduction paragraph 1).

Claim 17: Severin in view of Robroek teach:
The non-transitory computer-readable storage medium of claim 16, as discussed above and incorporated herein.
Severin further teaches:
wherein receiving medication information associated with the user comprises: 
receiving medication information associated with the user from a medication source comprising at least one of a pharmacy benefit manager (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art), a healthcare system (page 12 paragraph 0146 illustrating receiving medication data from the provider’s EMR [considered to be a form of “healthcare system”]), an electronic prescription network (page 12 paragraph 0146 illustrating receiving medication data when the patient is prescribed a medication by a provider [considered to be a form of “electronic prescription network”]), or a pharmacy associated with the user (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art).

Claim 18: Severin in view of Robroek teach:
The non-transitory computer-readable storage medium of claim 16, as discussed above and incorporated herein.
Severin further teaches:
wherein receiving medication information associated with the user comprises: 
receiving information from the user associated with medication the user is taking (Figure 6, 8 illustrating the patient providing compliance check-in for medication events).

Claim 21: Severin in view of Robroek teach:
The non-transitory computer-readable storage medium of claim 16, as discussed above and incorporated herein.
Severin further teaches:
wherein the third party is a caregiver of the user (page 5 paragraph 0065 illustrating a care-giving family member or friend [considered to be forms of “caregiver”]).

Claim(s) 7, 13, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Severin in view of Robroek as applied to parent claims 2, 10, 16 above as applicable, and further in view of Bell.

Claim 7: Severin in view of Robroek teach:
The method of claim 2, as discussed above and incorporated herein.
Severin in view of Robroek do not teach:
wherein receiving medication information associated with the user comprises: 
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking.
Bell teaches:
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking (page 318 Table 1 illustrating instructing the user to list all medications and the reason for each medication, and showing the list to the patient’s pharmacist and other healthcare providers).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the reason for medication of Bell within the electronic medical management system of Severin in view of Robroek with the motivation of informing all providers treating the patient of the patient’s medication history for better treatment outcomes (Bell; page 318 Table1).

Claim 13: Severin in view of Robroek teach:
The method of claim 10, as discussed above and incorporated herein.
Severin in view of Robroek do not teach:
wherein receiving medication information associated with the user comprises: 
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking.
Bell teaches:
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking (page 318 Table 1 illustrating instructing the user to list all medications and the reason for each medication, and showing the list to the patient’s pharmacist and other healthcare providers).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the reason for medication of Bell within the electronic medical management system of Severin in view of Robroek with the motivation of informing all providers treating the patient of the patient’s medication history for better treatment outcomes (Bell; page 318 Table1).

Claim 19: Severin in view of Robroek teach:
The non-transitory computer-readable storage medium of claim 16, as discussed above and incorporated herein.
Severin in view of Robroek do not teach:
wherein receiving medication information associated with the user comprises: 
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking.
Bell teaches:
wherein receiving medication information associated with the user comprises: 
receiving information from the user regarding reasons pertaining to a use of the medication the user is taking (page 318 Table 1 illustrating instructing the user to list all medications and the reason for each medication, and showing the list to the patient’s pharmacist and other healthcare providers).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the reason for medication of Bell within the electronic medical management system of Severin in view of Robroek with the motivation of informing all providers treating the patient of the patient’s medication history for better treatment outcomes (Bell; page 318 Table1).

Claim(s) 8, 14, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Severin in view of Robroek as applied to parent claims 2, 10, 16 above as applicable, and further in view of Brock (Using digital videos displayed on personal digital assistants (PDAs) to enhance patient education in clinical settings).

Claim 8: Severin in view of Robroek teach:
The method of claim 2, as discussed above and incorporated herein.
Severin further teaches:
comprising: 
providing, through the secure patient portal, a user-interactive computer-implemented tutorial to the user, wherein, using computer executable instructions, the tutorial provides information to the user (page 6 paragraph 0071 illustrating instructional materials, including videos, that detail how to perform activities, Figure 6 illustrating daily activities include medications).
Severin in view of Robroek do not teach:
about medication the user is taking to increase a likelihood of the user to take the medication as prescribed.
Brock teaches:
about medication the user is taking to increase a likelihood of the user to take the medication as prescribed (page 832 Table 1 illustrating providing a video about the importance of taking medication as directed).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the medication videos of Brock within the electronic medical management system of Severin in view of Robroek with the motivation of preventing deaths from medication non-compliance (Brock; page 832 Table 1).

Claim 14: Severin in view of Robroek teach:
The method of claim 10, as discussed above and incorporated herein.
Severin further teaches:
comprising: 
providing, through the secure patient portal, a user-interactive computer-implemented tutorial to the user, wherein, using computer executable instructions, the tutorial provides information to the user (page 6 paragraph 0071 illustrating instructional materials, including videos, that detail how to perform activities, Figure 6 illustrating daily activities include medications).
Severin in view of Robroek do not teach:
about medication the user is taking to increase a likelihood of the user to take the medication as prescribed.
Brock teaches:
about medication the user is taking to increase a likelihood of the user to take the medication as prescribed (page 832 Table 1 illustrating providing a video about the importance of taking medication as directed).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the medication videos of Brock within the electronic medical management system of Severin in view of Robroek with the motivation of preventing deaths from medication non-compliance (Brock; page 832 Table 1).

Claim 20: Severin in view of Robroek teach:
The non-transitory computer-readable storage medium of claim 16, as discussed above and incorporated herein.
Severin further teaches:
the operations comprising: 
providing, through a secure patient portal, a user-interactive computer-implemented tutorial to the user, wherein, using computer executable instructions, the tutorial is configured to provide information to the user (page 6 paragraph 0071 illustrating instructional materials, including videos, that detail how to perform activities, Figure 6 illustrating daily activities include medications).
Severin in view of Robroek do not teach:
about medication the user is taking to increase a likelihood of the user to take the medication as prescribed.
Brock teaches:
about medication the user is taking to increase a likelihood of the user to take the medication as prescribed (page 832 Table 1 illustrating providing a video about the importance of taking medication as directed).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the medication videos of Brock within the electronic medical management system of Severin in view of Robroek with the motivation of preventing deaths from medication non-compliance (Brock; page 832 Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobus (20120143626) teaches a patient registering with a Web site to request record transfer (Figure 1).
Liederman (Web Messaging: A New Tool for Patient-Physician Communication) teaches emailing a link to patients to participate in a survey (page 262 column 2 paragraph 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626